Citation Nr: 1700604	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to February 20, 2008.

2.  Entitlement to an initial disability rating in excess of 50 percent disabling for PTSD for the period from February 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In August 2016, he testified during a Board hearing before the undersigned.  A transcript is of record.  

FINDING OF FACT

1.  For the period prior to February 20, 2008, the Veteran's PTSD has been manifested by symptomatology productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  For the period from February 20, 2008, the Veteran's PTSD has not been manifested by symptomatology productive of occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to February 20, 2008, the criteria for a 50 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  For the period from February 20, 2008, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated February 27, 2006 and June 3, 2008.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examinations were provided in June 2007, April 2012, and June 2014 assessing and reassessing the severity of the Veteran's service-connected PTSD.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination reports adequately document the Veteran's symptoms as they relate to the rating criteria.  He has not alleged any prejudice caused by a deficiency in the examinations.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking an increased disability rating for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated as 30 percent disabling prior to February 20, 2008 and as 50 percent disabling from February 20, 2008 under DC 9411.  As this is a claim for increased rating, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2016).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in May 2016. 

Evidence relevant to the severity of the Veteran's service-connected PTSD, include findings from VA outpatient treatment records beginning in 2005, which show the Veteran exhibited classic PTSD symptoms including nightmares, intrusive thoughts, emotional detachment, agitation, hypervigilance, social isolation, and startle response.  These records also show he retired in 2003 after 30 years of employment as a heavy equipment operator.  However he continued working other jobs and was now driving the night shift.  Currently the Veteran was experiencing increased agitation, a profound sense of sadness, difficulty getting along with co-workers, and a loss of enjoyment in pleasurable activities.  He was single and living alone as he had not been able to maintain intimate relationships and this was partially his motivation for seeking treatment.  See VA mental health clinic notes dated from December 2005 to February 2006.

Subsequently dated records show that by March 2006, shortly after starting treatment with the VA, the Veteran's mood had improved and he was responding favorably to therapy and medication.  Although he still had some anxiety and irritability, it was not problematic and was sleeping and feeling better.  Later entries show that he discontinued therapy, but maintained a very structured life with work and house chores which, along with medication, was enough to help him cope.  See VA mental health clinic notes dated from March 2006 to August 2006. 

When examined by VA in June 2007, the Veteran reported little change in his personal history or social functioning since his most recent outpatient evaluation.  He continued to have limited social support and was still working full time as a truck driver.  Despite verbal disagreements with others at work, he had been able to avoid confrontations.  He also reported that while his anxiety made him less productive when under stress, he was managing his job well for the most part.  

During the mental status evaluation the Veteran was cooperative, but tense and easily distracted.  He was oriented to person, place, time, and process.  His affect was constricted and his mood anxious and dysphoric.  He had no impairment of thought process or communication and no delusions or hallucinations.  His speech was within normal limits.  He also endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He denied memory loss or impairment, ritualistic behaviors, and panic attacks.  The Veteran was not suicidal, but admitted to passive homicidal thoughts.  Although he had been involved in several verbal disagreements, he denied violence or impaired impulse control.  He also reported sleep impairment, but this was due to his difficult work schedule.  The examiner concluded the Veteran had transient or mild PTSD that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

However, the Veteran's description of symptoms during outpatient evaluation in February 2008, suggest an increase in the intensity of his PTSD.  He reported that he had become depressed over the holidays and had suicidal thoughts.  Noted symptomatology included weekly nightmares, pronounced vigilance, and continued intense startle response.  The Veteran also avoided crowds and social events and had to walk out after getting into a disagreement with his dispatcher.  Mental status evaluation showed he was groomed, casually dressed, and cooperative.  His mood was dysphoric with constricted affect.  His thought process was organized and relevant without psychosis.  His insight and impulse control were intact although he was noticing increased irritability.  The clinical assessment was chronic PTSD.  The examiner recommended increasing his medication.  See VA mental health clinic note dated February 20, 2008.

Subsequent VA records dated between mid-2008 and early-2011, show that the Veteran reported nightmares, problems sleeping, and "momentary lapses" during the day unrelated to feeling tired or sleepy.  He also reported continued tension at work and that he was having more difficulty coping with this problem.  However he also indicated that he was doing better on maximum dose of medication which was beneficial in controlling his symptoms. 

Entries dated in 2009 show the Veteran's symptoms were more intense and causing much more impairment in his occupational functioning and interpersonal.  He was still living an isolated life in that he continued to work as a driver, which allowed him to be free of crowds and social interaction.  He also continued to have periods of vigilance and high anxiety.  Although he could not participate in therapy, the Veteran tried to remain compliant with taking his medications and staying busy.  He noted that he was managing to stay employed, but that it was very difficult.  Other records show that by mid-2010 the Veteran had decided to stop working since having a stent implanted due to cardiac problems.  He also signed up for therapy for his PTSD since he was no longer on the road and could take care of himself more.  

An entry dated in September 2010, shows the Veteran was experiencing less anxiety.  He was willing to continue on the same regimen and was motivated in seeing his therapist.  The following month he indicated that he had been sleeping a little better, but remained isolative as this helped prevent temper flare-ups.  He was still pretty sedentary, but able to work on some projects at home.  He was compliant with his medications as prescribed and was experiencing less anxiety, but was quite concerned about his health especially after having heart problems.  The most recent entry dated in February 2011, shows the Veteran continued to struggle with nightmares, vigilance, social isolation, and being easily startled, but was compliant with his medications.  The clinical assessment was chronic PTSD with manageable symptoms.  

During VA examination in April 2012, the Veteran's personal history remained essentially unchanged since his last examination.  However this time he mentioned having close relationships with his daughter and grandson.  He also reported that he attends group therapy and went out with some of its members and planned to do so again.  The Veteran has been retired since 2003, but continued to work until 2010 when he developed a significant heart condition that cause him to stop working.  He also reported that he had been involved in individual therapy for the past two years and continued to take medication to manage his PTSD symptoms.  After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded that the Veteran's PTSD symptoms were moderate and most closely manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication. 

The Veteran was most recently examined by VA in June 2014.  Noted symptomatology included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  He continued to attend individual therapy and receive medication management through VA.  Mental status examination revealed the Veteran was alert, pleasant, and cooperative.  He was appropriately dressed and well oriented.  His speech tone and rate were within normal limits and his thought process was logical and goal oriented.  The Veteran appeared anxious and depressed and admitted to passive suicidal thoughts, but denied any active thoughts or plans.  There were no indications of hallucinations or delusions and his memory, concentration, and judgment were all intact.  After reviewing the Veteran's claims file, his self-reported medical history, and current symptoms, the examiner concluded that the Veteran's PTSD symptoms were moderate and most closely manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

Resolving all doubt in favor of the Veteran, the Board finds that a 50 percent evaluation is for assignment for the entire appeal period.  The Board acknowledges that the Veteran may not have experienced all of the symptoms associated with the 50 percent schedular rating for PTSD prior to February 20, 2008.  However after evaluating the severity of his symptoms, and their effect on his social life and work situation, his PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity.  At the August 2016 Board hearing the Veteran credibly testified that his PTSD symptoms included nightmares, restlessness, sleep impairment, auditory hallucinations, flashbacks, and social isolation which cause difficulty in establishing and maintaining effective work and social relationships.  While the evidence suggests that he has been able to control his PTSD to a large degree over the years, the Board does not discount its effect on his daily life.  Therefore a 50 percent evaluation is for assignment from December 1, 2005, the effective date of service connection.  See Mauerhan, supra.  

The evidence however, does not support the assignment of an evaluation greater than 50 percent for this time period.  To the degree the Veteran's PTSD makes social interactions complicated, the evidence shows he has positive relationships with his daughter and grandson.  There is also no evidence that his PTSD was a primary cause of his unemployment.  In fact, the Veteran was able to maintain a period of prolonged employment for over 30 years as a heavy equipment operator and later as a truck driver with no indication of significant decreases in work efficiency.  His current unemployment was occasioned by his medical retirement due to non service-connected heart ailment. 

Also while there are deficiencies in mood due to depression and anxiety, these symptoms do not affect the Veteran's ability to function independently, appropriately, and effectively.  Moreover, the lay and medical evidence does not contain any indication of obsessional rituals, abnormal speech, or impaired impulse control.  There is also no evidence that the Veteran is unable to adequately groom and take care of himself physically.  Despite his passive suicidal thoughts, indicated during recent VA examinations, he had no active suicidal ideation.  Overall, the Veteran has not been shown to have symptoms equivalent in frequency, duration or severity to the criteria required for a higher rating.  See Vazquez-Claudio supra.  

Further, the VA examiners of record have specifically found that the Veteran's PTSD symptoms at most, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and generally functioning satisfactorily, consistent with the criteria for no more than a 30 percent rating.  Even by the Veteran's own account, his symptoms were less disabling and in some cases improved through the use of psychotherapy and prescription medications.  In this case, the evidence shows that PTSD does not interfere with the Veteran's activities of daily living and that he is actually able to function fairly well.  

Here, the level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.  Accordingly, the Board finds that the Veteran's impairment due to PTSD is most consistent with a 50 percent rating but no higher.

The Board has also considered whether the service-connected PTSD should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the service-connected disability is inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  He has reported, among other symptoms, depression, anxiety, and chronic sleep impairment, which are expressly contemplated by the rating criteria.  Furthermore, relevant caselaw and regulations require the consideration of all symptoms that potentially affect social and occupational impairment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  







ORDER

For the period prior to February 20, 2008, entitlement to an initial 50 percent, but not higher, disability rating for PTSD is granted subject to the statutes and regulations governing the payment of monetary benefits.

For the period from February 20, 2008, entitlement to an initial rating in excess of 50 percent for PTSD is denied.  


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


